Citation Nr: 1812757	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-31 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to September 2002, from July 2009 to September 2010, and from November 2010 to May 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is of record.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's acquired psychiatric disorder, to include PTSD is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  In order to establish service connection for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (2017), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304 (f)(2).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he has PTSD as a result of his combat experiences during his active service.  He states that during his deployment in Kuwait, Afghanistan, Kosovo, Afghanistan, and Iraq, the Veteran engaged in combat with the enemy.  In addition, in Kosovo, the Veteran witnessed a fellow soldier accidentally shoot and kill a child.  Further, during his deployment in Kuwait, the Veteran witnessed a fellow soldier pass out in the chow hall; he was informed that this soldier later died from treatment complications.  The Veteran's deployment and combat experiences are verified by his military personnel records.  Specifically, a July and August 2009 military personnel record reported that the Veteran was deployed to Operation Iraqi Freedom.  An undated military personnel record reported that the Veteran was assigned to Kosovo and Kuwait.  See Military Personnel Record dated October 24, 2017.  

In an August 2012 VA examination, the examiner diagnosed the Veteran with PTSD and alcohol dependence.  The examiner opined that the Veteran's PTSD was most likely caused by or a result of military service.  The examiner reasoned that the Veteran was exposed to a wide range of potential, traumatic experiences during service.  He experienced social/occupational deficits since that time, and he sought psychiatric treatment for such.

In an October 2012 addendum VA opinion, the examiner changed his opinion finding that the Veteran's PTSD was not caused by or a result of military service.  The examiner reasoned that the initial August 2012 opinion was provisional and contingent upon routine confirmation of the Veteran's alleged traumatic stressor by the RO.  The examiner stated that as the stressors could not be confirmed, the examiner could no longer confirm that the Veteran's PTSD was caused by military service.  However, the Board finds that as these stressors have been confirmed by his military personnel record, this opinion is inadequate.

Overall, upon verifying the Veteran's deployment and stressors, the Board finds that the medical evidence of record shows that the entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


